 1

 2

 3
                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON
 4
                                                                          Jun 21, 2021
 5                          UNITED STATES DISTRICT COURT                      SEAN F. MCAVOY, CLERK



 6                        EASTERN DISTRICT OF WASHINGTON

 7   CHRISTOPHER B. 1,                                  No. 2:20-cv-00322-MKD

 8                          Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
 9   vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
10   ANDREW M. SAUL,                                    405(g)
     COMMISSIONER OF SOCIAL
11   SECURITY,                                          ECF Nos. 23, 26

12                          Defendant.

13            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 26,

14   requesting remand of the above-captioned matter to the Commissioner for

15   additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

16   405(g). Attorney Chad Hatfield represents Plaintiff. Attorney Katherine Watson

17
     1
         To protect the privacy of plaintiffs in social security cases, the undersigned
18
     identifies them by only their first names and the initial of their last names. See
19
     LCivR 5.2(c).
20



     ORDER - 1
 1   represents Defendant. The parties have consented to proceed before a magistrate

 2   judge. ECF No. 5.

 3         After consideration, IT IS HEREBY ORDERED that:

 4         1. The parties’ Stipulated Motion for Remand, ECF No. 26, is GRANTED.

 5         2. The above-captioned case be REVERSED and REMANDED to the

 6   Commissioner of Social Security for further administrative proceeding pursuant to

 7   sentence four of 42 U.S.C. § 405(g).

 8         The parties have stipulated to the following:

 9         On remand, the Appeals Council will instruct the ALJ to:

10            • Further develop Plaintiff’s record and offer Plaintiff the opportunity

11               for a new hearing;

12            • Reevaluate the medical and non-medical source opinions of record,

13               including but not limited to, the opinion from Occupational Therapist

14               Dane Vulcan;

15            • Reevaluate the nature and severity of Plaintiff’s impairments,

16               including Plaintiff’s fibromyalgia in accordance with Social Security

17               Ruling 12-2p;

18            • Assess whether Plaintiff’s fibromyalgia equals listing 14.09D;

19            • Reevaluate Plaintiff’s subjective complaints;
20



     ORDER - 2
 1            • If warranted, obtain evidence from a medical expert related to the

 2               nature and severity of and functional limitations resulting from

 3               Plaintiff’s fibromyalgia and other impairments;

 4            • Obtain supplemental evidence form a vocational expert to clarify the

 5               effect of the assessed limitations on the occupational base; and

 6            • Issue a new decision.

 7   See ECF No. 26 at 2.

 8         3. Judgment shall be entered for PLAINTIFF.

 9         4. Plaintiff’s Motion for Summary Judgment, ECF No. 23, is STRICKEN

10   AS MOOT.

11         5. Upon proper presentation, this Court consider Plaintiff’s application for

12   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

13         The District Court Executive is directed to enter this Order, enter

14   Judgment, forward copies to counsel, and CLOSE THE FILE.

15
           DATED June 21, 2021.
16                               s/Mary K. Dimke
                                 MARY K. DIMKE
17                      UNITED STATES MAGISTRATE JUDGE

18

19

20



     ORDER - 3
